Citation Nr: 1821683	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  18-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in March 2018, the issue of entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture was remanded for additional development.  This issue is currently being developed and is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam.

2.  The Veteran served in Thailand; exposure to herbicides/Agent Orange is not verified and may not be presumed. 

3.  A heart disability was not shown in service, did not manifest to a compensable degree within one year of service separation, and is not otherwise related to service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103(A) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO provided notice to the Veteran in the June 2016 VA Form 21-526EZ.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed heart disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible lay evidence or competent medical evidence that the Veteran's heart disability is related to service.  Thus remand for a VA examination is not necessary. 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, such as ischemic heart disease to include coronary artery disease, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as coronary artery disease is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309 (e) (2017) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease. 38 C.F.R. § 3.309 (e) (2017).

VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for ischemic heart disease to a Vietnam-era veteran who served in Thailand at certain designated bases, to include U-Tapao, and whose duties placed him or her on or near the perimeter of the base where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to a heart disability.

A February 1969 general VA examination was negative for complaints or a diagnosis of a heart disability.

An April 2015 VA treatment record noted a diagnosis of coronary artery disease as he had undergone a coronary catherization in April 2015.

The Veteran contends that his current heart disability is a result of his service to include as secondary to herbicide exposure which took place when he was stationed in U-Tapao in Thailand.  Service Personnel records demonstrate that he was stationed at U-Tapao in Thailand as a supply specialist.

VA sent the Veteran a June 2016 letter requesting additional evidence to support his contention that he either served within Vietnam or was exposed to herbicides while stationed in Thailand.  However, the Veteran did not respond to this letter. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a heart disability, to include as secondary to herbicide exposure is not warranted.

As there are current diagnoses of coronary artery disease, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

At the outset, the Board notes that the diagnosis of a heart disability is not demonstrated until 2015, over 47 years after his discharge from active duty.  Accordingly, service connection on a presumptive basis may not be granted as the disease was not shown in service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  

Service connection on a direct basis is not warranted as the service treatment records are negative for treatments or complaints of a heart disability and there is no evidence that the Veteran's heart disability is related to his service on a direct basis.  

Notably, the Veteran also asserts that his heart disability was the result of herbicide exposure during his service in Thailand.

The Board finds, however, that the evidence presented in support of claim is insufficient to establish that the Veteran was exposed to Agent Orange during his service in Thailand.  

The Board notes that the Veteran has not argued, nor does the evidence support a finding that he was involved in perimeter security duty or that he was assigned to a military police unit while stationed in Thailand.  His personnel records again demonstrate that he served as a supply specialist.

The Board points out that the occupational specialties listed as having presumed exposure to herbicides in Thailand were those service members whose duties included actually walking the perimeter of the airbases.  The Veteran did not provide any descriptions of his duties at the U-Tapao facility which would confirm that he was in close proximity to the perimeter.  None of his service or personnel records maps places him on or near the perimeter of the base.  The Veteran's only expressed basis for believing he was exposed appears to be his mere presence at the base.  As a result, the Board cannot concede exposure to herbicides/Agent Orange on account of duty at U-Tapao Royal Air Force Base as a supply specialist.  As a result, the evidence of record fails to confirm the Veteran was exposed to Agent Orange or other herbicides while serving in Thailand.

The Board is mindful of the Veteran's sincere belief that he was directly exposed to Agent Orange while serving in Thailand.  In light of his statements in this case, and upon review of his service personnel records, the Board finds that the weight of the credible evidence is against finding that he was exposed to herbicides while stationed in Thailand.

Accordingly, while coronary artery disease is a disease that would warrant a regulatory presumption of service connection for as a result of in-service herbicide exposure, this is not applicable to the Veteran's claim as herbicide exposure is not conceded.

Further, there is no competent evidence or opinion otherwise suggesting that there exists a medical nexus between a current heart disability and the Veteran's service to include as secondary to herbicide exposure and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of a heart disability, does not demonstrate a heart disability manifested to a compensable degree within one year of separation.  Additionally there is no competent evidence that a heart disability is related to the Veteran's service to include as secondary to herbicide exposure.

The Board notes that none of the competent medical evidence currently of record refutes the above conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The only evidence linking the heart disability to service is the Veteran's own statements.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the heart disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his claimed heart disability and his service, to include as secondary to herbicide exposure, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection and the claim must be denied.  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1, 3.102, 3.303. 


ORDER

Entitlement to service connection for a heart disability to include as secondary to herbicide exposure is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


